DETAILED ACTION
Claims 1-4, 6-9 and 11-14 are pending.  Claims 5  and 10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 9/7/22, have been fully considered but are not persuasive.
Applicant argues that ‘the claim language recites performing maintenance on the monitoring target apparatus at the calculated maintenance timing to suppress a reduction in operation efficiency of the monitoring target apparatus that would result if the failure of the monitoring target apparatus occurred and necessitated performing an as-needed maintenance operation instead’ and ‘The crux of the claim language is directed to calculating maintenance timing. Therefore, actually performing maintenance at this timing is not mere post-solution activity, but is part and parcel to the claim language. Moreover, the claim language recites the practical application that results as result of performing maintenance at the calculated timing - a reduction in operation efficiency that would otherwise result is suppressed’ (page 8).
It is respectfully submitted that, as detailed below in the current rejection under 35 U.S.C. § 101, the ‘wherein’ clause added to the independent claims merely describes the intended effect/use of the calculated maintenance timing and is not considered to be significantly more than the abstract idea; see also MPEP 2114 II that states "[A]pparatus claims cover what a device is, not what a device does.", MPEP 2111.04 and MPEP 2103 I C.  For example, claims 1 and 7 are directed to a device that performs a calculation and the wherein clause merely describes how the information output by the device may be used and the intended outcome.  Also, see MPEP 2106.05(g) with regard to insignificant extra-solution activity, particularly the section on ‘insignificant application’.  It is also noted the amended claim language does not specifically recite actually performing maintenance in such a manner as to improve operating efficiency.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.  Note that some of the steps involved may also be interpreted as abstract mathematical processes, e.g. calculation.
Claim 1 recites a maintenance plan formulation device, i.e. a machine, which is a statutory category of invention.  The claim recites: 
acquire a state of at least the monitoring target apparatus, based on one or more sensing signals output from the one or more sensors and detect the abnormality indicating a sign that appears before a failure of the monitoring target apparatus occurs; 
calculate a maintenance limit timing that indicates a limit of a maintenance timing of the monitoring target apparatus with the abnormality thereof being detected; 
calculate a maintenance timing of the monitoring target apparatus based on the maintenance limit timing of the monitoring target apparatus, 
based on the logged abnormality information related to the abnormality of the monitoring target apparatus, calculate an acceptable value regarding the state of the monitoring target apparatus in association with an acceptable value of a yield of a product produced by the monitoring target apparatus, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving detecting an abnormality based on acquired data, calculating a maintenance limit timing and a maintenance timing and calculating acceptable values that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of making basic calculations and determining schedules.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the process is applied using a generic processor and memory and storing information (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), acquiring a state of at least a monitoring target apparatus using various types of sensors (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and outputting the maintenance timing (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) do not impose any meaningful limits on practicing the abstract idea.  Note that the new limitation ‘wherein maintenance is performed on the monitoring target apparatus at the calculated maintenance timing to suppress a reduction in operation efficiency of the monitoring target apparatus that would result if the failure of the monitoring target apparatus occurred and necessitated performing an as-needed maintenance operation instead’ merely describes the intended effect/use of the calculated maintenance timing and is not considered to be significantly more than the abstract idea; see also MPEP 2114 II that states "[A]pparatus claims cover what a device is, not what a device does.", MPEP 2111.04 and MPEP 2103 I C.  Also, see MPEP 2106.05(g) with regard to insignificant extra-solution activity.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method with a generic processor and memory and storing information (merely applying the exception with a generic computer — see 2106.04(d)), acquiring a state of at least a monitoring target apparatus using various types of sensors (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and outputting the maintenance timing (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a))  are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  As noted above, the new limitation ‘wherein maintenance is performed on the monitoring target apparatus at the calculated maintenance timing…’ merely describes the intended effect/use of the calculated maintenance timing and is not considered to be significantly more than the abstract idea; see also MPEP 2106.05(g).  Thus the claim is not patent eligible.  The additional elements: current sensor that acquires a power supply current of the apparatus, a vibration sensor that detects a vibration of the apparatus, and an image sensor that acquires image information about the apparatus are well-understood, routine, conventional (see 0002-0003 of the instant specification) or Deaver et al. U.S. Patent Publication No. 20080106426 [0062, 0103, 0120], Tanaka et al. U.S. Patent Publication No. 20150236529 [0124, 0189, 0201], Dicks et al. U.S. Patent Publication No. 20150255932 [0082, 0094, 0147] or Morgan et al. U.S. Patent Publication No. 20040160199 [0181, 0235, 0247] and are not considered significantly more. Thus this claim recites an abstract idea.
Claim 2 recites generating a maintenance grace period having a starting point set to a time when the abnormality of the apparatus is detected and an end point set to the maintenance limit timing, and setting the maintenance timing of the apparatus to a preset time within the maintenance grace period, i.e. the mental process of deciding upon a specific schedule. Thus this claim recites an abstract idea.
Claim 3 recites calculating a maintenance timing common to two pieces of apparatus, which can also be performed mentally. Thus this claim recites an abstract idea.
Claim 4 recites calculating the maintenance limit timing based on a temporal transition after the abnormality of a state of the apparatus is detected and an acceptable value regarding the state of the apparatus, i.e. calculating a time based on data that may be performed mentally. Thus this claim recites an abstract idea.
Claim 6 recites that information includes a correlation between the yield of the product and a signal value representing the state of the apparatus, wherein, based on at least one of a kind, a location, and a cause of the detected abnormality of the apparatus, selectively logging abnormality information that corresponds to the at least one of a kind, a location, and a cause of the abnormality, and calculating an acceptable signal value corresponding to the acceptable value of a yield of the product with regard to the logged abnormality information selected and determining the acceptable signal value as the acceptable value regarding the state of the apparatus, i.e. that information comprises an abstract relationship, storing information based on criteria and performing a calculation that constitutes a mental process that may be performed in the human mind, or by a human using a pen and paper.  Thus this claim recites an abstract idea.
Claim 7 generally recites similar limitations to claim 1 and is rejected under the same rationale.  The additional recited features of determining the maintenance limit timing based on a temporal transition, the temporal transition being predicted based on production plan information about the product, production of which the apparatus with the abnormality thereof being detected is involved in and actual production information on the product, and the acceptable value regarding the state of the apparatus constitute a mental process of determining a time based on abstract information. Thus this claim recites an abstract idea.
Claim 8 recites calculating the maintenance timing of the apparatus based on, in addition to the maintenance limit timing of the apparatus, at least one of the maintenance limit timing of at least one other monitoring target apparatus, a non-operating period, and a production stage replacement period, i.e. a mental process of determining a time based on abstract information.  
Claim 9 recites calculating the maintenance timing of the apparatus based on, in addition to the maintenance limit timing of the apparatus and a maintenance limit timing for a different abnormality detected in the apparatus, at least one of the maintenance limit timing of at least one other monitoring target apparatus, a non-operating period, and a production stage replacement period, i.e. a mental process of determining/calculating a time based on abstract information. Thus this claim recites an abstract idea.
Claim 11 recites detecting an abnormality by comparing a feature amount of the power supply current waveform with a preset threshold (mental process).  The additional elements: acquiring a power supply current 6PRELIMINARY AMENDMENTAttorney Docket No.: Q244263 Appln. No.: Not Yet Assignedwaveform of the apparatus are well-understood, routine, conventional (see 0002-0003 of the instant specification) and are not considered significantly more.  Thus this claim recites an abstract idea.
Claim 12 recites detecting an abnormality of the state of the apparatus by comparing a feature amount of the power supply current waveform with a preset threshold, and calculating the maintenance limit timing based on an acceptable value preset to the feature amount of the power supply current waveform of the apparatus with the abnormality thereof being detected and a temporal transition after an abnormality about the feature amount of the power supply current waveform of the apparatus is detected (mental processes involving comparisons to values and calculations).  The additional elements: acquiring a power supply current 6PRELIMINARY AMENDMENTAttorney Docket No.: Q244263 Appln. No.: Not Yet Assignedwaveform of the apparatus are well-understood, routine, conventional (see 0002-0003 of the instant specification) and are not considered significantly more.  Thus this claim recites an abstract idea.
Claim 13 recites a maintenance plan formulation method, i.e. a process, which is a statutory category of invention.  However, this claim recites a mental process and is rejected, mutatis mutandis, under the same rationale as claim 1.
Claim 14 recites a non-transitory computer readable medium storing a program, i.e. an article of manufacture, which is a statutory category of invention.  However, this claim recites a mental process (performed by the program) and is rejected, mutatis mutandis, under the same rationale as claim 1. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119